Matter of Sincere C. (Shane L.) (2014 NY Slip Op 06818)
Matter of Sincere C. (Shane L.)
2014 NY Slip Op 06818
Decided on October 8, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 8, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentMARK C. DILLON, J.P.
RUTH C. BALKIN
JEFFREY A. COHEN
BETSY BARROS, JJ.


2013-06221
 (Docket Nos. N-22023-11/13B, N-22304-11/13B, N-22305-11/13B, N-22306-11/13B, N-22307-11/13B,N-22308-11/13B)

[*1]In the Matter of Sincere C. (Anonymous). Suffolk County Department of Social Services, respondent; 
andShane L. (Anonymous), appellant. (Proceeding No. 1) In the Matter of Arieana C. (Anonymous). Suffolk County Department of Social Services, respondent; Shane L. (Anonymous), appellant. (Proceeding No. 2) In the Matter of Melvin C. (Anonymous). Suffolk County Department of Social Services, respondent; Shane L. (Anonymous), appellant. (Proceeding No. 3) In the Matter of Bianca. (Anonymous). Suffolk County Department of Social Services, respondent; Shane L. (Anonymous), appellant. (Proceeding No. 4) In the Matter of Natalia . (Anonymous). Suffolk County Department of Social Services, respondent; Shane L. (Anonymous), appellant. (Proceeding No. 5)In the Matter of Tatyana V. (Anonymous). Suffolk County Department of Social Services, respondent;Shane L. (Anonymous), appellant. (Proceeding No. 6)
Gina M. Scelta, Huntington, N.Y., for appellant.
Dennis M. Brown, County Attorney, Central Islip, N.Y. (Samantha N. McEachin of counsel), for respondent.
Margaret Carlo, Bayport, N.Y., attorney for the children.
DECISION & ORDER
In six related child neglect proceedings pursuant to Family Court Act article 10, [*2]Shane L. appeals from an order of the Family Court, Suffolk County (Whelan, J.), dated May 16, 2013, which denied his motion to vacate an order of fact-finding and disposition of the same court dated May 17, 2012, which, after a fact-finding and dispositional inquest held upon his failure to appear at a fact-finding and dispositional hearing, inter alia, found that he neglected the subject children.
ORDERED that the order is affirmed, without costs or disbursements.
The Family Court properly denied the motion of the appellant, who was a "person legally responsible for the child[ren]'s care," to vacate the order of fact-finding and disposition, which was entered upon the appellant's default in appearing at a fact-finding and dispositional hearing, as he "willfully refused to appear at the hearing" (Family Ct Act § 1042; see Matter of Nicholas S., 46 AD3d 830, 831; Matter of W. Children, 256 AD2d 412, 413).
DILLON, J.P., BALKIN, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court